Citation Nr: 9910716	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  94-26 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for 
schizophrenia, paranoid type, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied a disability rating in 
excess of 30 percent for the veteran's service-connected 
schizophrenia.  

After the veteran perfected his appeal, a March 1996 rating 
decision assigned a 50 percent disability rating for the 
veteran's psychiatric disorder.  However, this was not a full 
grant of the benefit sought on appeal because a higher 
disability rating is available under Diagnostic Code 9203.  
On a claim for an original or an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, this issue remains before the Board. 


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for correct disposition of this claim.

2.  The veteran's schizophrenia is manifested by intermittent 
disturbances of mood such as increased anxiety and 
depression, impaired memory and concentration, and impaired 
affect, resulting in moderate social and occupational 
impairment.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased disability rating for schizophrenia, and VA has 
satisfied its duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1998).

2.  The criteria for a disability rating in excess of 50 
percent for schizophrenia, paranoid type, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9203 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 
4.126, and 4.132, Diagnostic Code 9203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In March 1973, the veteran was hospitalized in Thailand for 
situational adjustment reaction and then air evacuated to the 
United States for further psychiatric treatment.  He was then 
hospitalized from April to June 1973.  Psychological testing 
showed marked psychotic decompensation and supported an 
active schizophrenic process.  He was discharged from service 
with a diagnosis of severe acute paranoid schizophrenia 
manifested by autism, ambivalence, loose tangential thought 
associations, auditory hallucinations, delusions of 
persecution, and inappropriate affect.

An August 1973 rating decision granted service connection for 
paranoid schizophrenia, with assignment of a 100 percent 
disability rating.  After the veteran's discharge from 
service, he was hospitalized from June to July 1973.  He was 
gradually withdrawn from his psychiatric medications and 
became sociable and cooperative.  He was competent upon 
discharge from the hospital and taking no medications.  An 
October 1973 rating decision proposed reduction of the 
veteran's disability rating to 30 percent effective January 
1974.  However, the veteran was again hospitalized from 
November 1973 to January 1974 due to recurrence of bizarre 
behavior.  He was in fair remission upon discharge, but it 
was noted that he needed follow-up treatment and medication.  
A February 1974 rating decision reduced the veteran's 
disability rating to 70 percent effective February 1974.

After a December 1976 VA psychiatric examination showed 
improvement in the veteran's psychiatric condition, a January 
1977 rating decision reduced his disability rating to 50 
percent effective April 1977.  The disability rating was then 
reduced to 30 percent effective April 1979 after a VA 
psychiatric examination conducted in December 1978 showed 
that his schizophrenia was in partial remission.  

The veteran was hospitalized for exacerbations of his 
schizophrenia from March to April 1982, March to April 1986, 
August to September 1986, in April 1987, from August to 
September 1987, and in June 1990.  Beginning in 1982, it was 
noted that the veteran was working for the United States 
Postal Service as a custodian.  Most of these periods of 
hospitalization occurred after the veteran skipped some doses 
of his psychiatric medications and began experiencing 
increased symptoms such as increased suspicion and inability 
to work efficiently.  He lived with his mother throughout 
this time period.  The 30 percent disability rating was 
confirmed and continued via several rating decisions.

In January 1994, the RO received the discharge summary from a 
period of hospitalization from September to October 1993 due 
to an exacerbation of the veteran's schizophrenic symptoms.  
His supervisor at work had contacted the veteran's mother, 
reporting that he was talking louder and not doing his work 
well.  He had not been compliant with his medications for 
about two weeks.  The veteran denied experiencing any 
auditory or visual hallucinations.  He reported some 
depression regarding a pending vehicular homicide charge.  He 
stated that he sometimes saw someone at the Mental Hygiene 
Clinic, but it was difficult for him to get away from work 
and return since he no longer had means of transportation.  
He denied suicidal or homicidal ideations.  He continued to 
live with his mother, and he had worked as a custodian for 
the United States Postal Service since 1979.  

During the mental status examination, the veteran was 
pleasant and cooperative.  He had neat dress and good 
hygiene.  His attitude was somewhat indifferent.  He had fair 
eye contact and normal speech.  He had increased eye 
movement.  Otherwise, his behavior and psychomotor activity 
were normal.  He had normal thought content without delusions 
or suicidal or homicidal ideations.  Thought processes were 
normal.  No perceptual disorders were present.  He had 
depressed mood with feelings of being ignored.  Affect was 
appropriate.  He complained of increased appetite and 
decreased energy.  He was alert and oriented with good 
immediate, short-term, and remote memory.  Attention was 
good, and judgment and insight were fair.  The veteran showed 
improvement on medication, appearing less anxious and 
sleeping better.  A Global Assessment of Functioning (GAF) 
score of 40 was assigned.

A January 1994 rating decision denied a disability rating in 
excess of 30 percent for the veteran's schizophrenia.  In his 
notice of disagreement and substantive appeal, the veteran 
stated that side effects from his medications were making him 
sleepy and causing problems at work.  He indicated that he 
had received treatment on a monthly basis at the VA Medical 
Center in Memphis from 1982 to the present.

In February 1996, the veteran underwent a VA psychiatric 
examination.  He indicated that for some time after the 1993 
hospitalization he was lethargic from his medications and had 
trouble working.  His medication was changed in 1995, and he 
now had no side effects.  He indicated that if he stopped 
taking his medication, he would hear voices and feel that 
people wanted to harm him.  These symptoms did not occur if 
he regularly took his medication.  He reported that the 1993 
hospitalization was related to stress he had been under from 
being convicted of vehicular homicide following an accident 
where he was drinking and two people were killed.  For the 
prior two years, he had spent his weekends on a penal farm, 
and that would continue for eight more months.  For this 
reason, he had had little social life.  He stated that in the 
past he liked to drink beer, go dancing, and "love women."  
He now did not date because of lack of transportation and 
lack of free weekends.  He did see his sisters, and they 
thought he was doing well.

The veteran averaged 6-8 hours of sleep per night.  He 
continued to work at the post office.  He stated that when 
hospitalized in 1993, he was having some difficulty at work, 
but there were no recent complaints.  Occasionally people 
would tell him that he talked too much, and he would then 
control it.  He stated that he had not missed work due to 
emotional problems.  After work, he liked to watch 
television, and he enjoyed watching sports on television more 
than he used to.  He reported no other hobbies.  He had not 
attended church since beginning his weekend incarceration.  
He stated that he had quit drinking in 1993 without formal 
therapy.  He did not complain of depression, and he felt 
nervous at times.  In the past, this had been associated with 
psychotic thinking, but not recently.

The mental status examination showed that the veteran was 
alert, oriented, and adequately groomed.  He appeared mildly 
anxious and was somewhat subdued.  His speech was reasonably 
spontaneous with no looseness of associations or thought 
blockage.  He showed mild difficulty in concentrating.  He 
made several errors on serial sevens and one error on serial 
threes.  Digit span was five forward and three reverse.  He 
was able to spell "world" forward and backwards.  He was 
readily able to abstract similarities.  He recalled none of 
three items spontaneously at five minutes.  He recalled two 
of the three items with clues and recalled the third with 
multiple choice.  He reported no current delusions, 
hallucinations, phobias, obsessions, or homicidal or suicidal 
ideations.  The examiner stated that the veteran had shown 
clinical improvement in the context of a forcibly structured 
lifestyle and abstinence from alcohol.  He did not show 
evidence of active psychotic symptoms.  The GAF score was 60 
for only mild symptoms but with moderate constriction of 
social and occupational functioning and few meaningful 
relationships.

A March 1996 rating decision assigned a 50 percent disability 
rating for the veteran's schizophrenia effective January 
1994.  The RO subsequently obtained the veteran's VA 
outpatient treatment records covering the period November 
1990 to June 1995.  In May 1991, the veteran indicated that 
he was doing ok, but he was sometimes nervous.  He stated 
that his medication made him sleepy.  He was cooperative, 
with blunt affect and euthymic mood.  His thoughts were 
logical.  In June 1991, the veteran indication that his 
medications were working well.  He denied having any problems 
at work, but stated that he did not have enough time off.  
There was no evidence of paranoia.  He was calm and 
cooperative, with blunt affect.  In September 1991, the 
veteran reported no complaints.  It was noted that he was 
appropriately attired, but somewhat poorly groomed.  He was 
alert and oriented, but reticent about most answers.  

In February 1992, the veteran raised no complaints.  In April 
1992, he indicated that his symptoms were controlled, and he 
was able to work full-time.  He was alert and oriented, with 
moderately flat affect.  His responses were slow but 
appropriate.  It was noted that he was stable, and his 
schizophrenia was controlled with medications.  In August 
1992, it was indicated that he had been charged with 
vehicular homicide three weeks earlier.  He was stressed 
about the outcome of his case.  In October 1992, it was 
indicated that the veteran continued to work, although he had 
to ride the bus to work since his license was revoked.  He 
denied hearing any voices.  He exhibited some inappropriate 
smiling, but the examination was otherwise unremarkable. 

The next record from the Mental Hygiene Clinic was dated in 
February 1994.  The veteran's medication had recently been 
changed, and he had no problems.  He stated that stress was 
much easier to handle with the new medications.  The examiner 
noted that the clinical picture was unchanged.  The next 
record from the Mental Hygiene Clinic was dated in June 1995.  
It was noted that the veteran was on probation from the motor 
vehicle charge and not using alcohol.  His medications were 
recently changed, and he liked the new medications very much.  
He reported no psychotic symptoms.  The examiner indicated 
that the veteran's schizophrenia was stable.

In a November 1997 statement, the veteran indicated that he 
felt he should have a higher disability rating because his 
psychiatric condition prevented him from relating and 
functioning in society.  He requested a personal hearing in 
Nashville.  A hearing was scheduled for June 1998, but the 
veteran requested that the hearing be rescheduled for 
Memphis.  The hearing was rescheduled for July 1998 in 
Memphis, and the veteran failed to report for that hearing.


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased psychiatric symptoms interfering with his social 
and occupational functioning.  He has, therefore, satisfied 
the initial burden of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran an appropriate VA 
examination, and personal hearings were scheduled in 
accordance with his requests.  The veteran stated that he has 
received psychiatric treatment at the VA Medical Center in 
Memphis on a monthly basis since 1982, but the RO only 
obtained his VA medical records from 1990.  It is possible, 
therefore, that additional VA medical records exist.  
However, the Board concludes that it is not necessary to 
remand this claim to obtain those records.  The RO did obtain 
the veteran's medical records from 1990, and older VA 
records, although pertinent, would not be relevant to 
evaluation of his current level of disability from 
schizophrenia.  Sufficient medical evidence is of record to 
properly rate the veteran's service-connected psychiatric 
condition.  Therefore, no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (1998).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The veteran's service-connected psychiatric condition is 
evaluated under Diagnostic Code 9203.  During the pendency of 
this appeal, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (1996), including the 
rating criteria for evaluating mental disorders.  See 61 Fed. 
Reg. 52695-52702 (October 8, 1996).  This amendment was 
effective November 7, 1996.  In addition to modified rating 
criteria, the amendment provided that the diagnoses and 
classification of mental disorders be in accordance with DSM-
IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
38 C.F.R. §§ 4.125 through 4.130 (1998).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veteran's 
claim for an increased rating from November 7, 1996, under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.

Although the new regulations were not in effect when the 
January 1994 rating decision was made, the RO considered the 
new regulations in a subsequent decision.  A supplemental 
statement of the case of November 1998 adjudicated the 
appropriate disability rating for the veteran's service-
connected schizophrenia under the new regulations.  
Therefore, the veteran and his representative were given 
notice of the new regulations and had an opportunity to 
submit evidence and argument related to the new regulations.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996, Diagnostic Code 9203 provided a 50 
percent disability rating where the psychotic disorder 
resulted in considerable impairment of social and industrial 
adaptability.  38 C.F.R. § 4.132, Diagnostic Code 9203 
(1996).  A 70 percent disability rating was provided where 
the symptoms of the service-connected psychotic disorder were 
less than that required for a 100 percent disability rating, 
such as to produce severe impairment of social and industrial 
adaptability.  Id.  A 100 percent schedular evaluation was 
warranted where the evidence showed active psychotic 
manifestations of the service-connected psychotic disorder of 
such extent, severity, depth, persistence, or bizarreness as 
to produce total social and industrial inadaptability.  Id.

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  The amended 
formula assigned disability evaluations according to the 
manifestation of particular symptoms.  The amended formula 
replaced the general rating schedules for psychotic 
disorders, organic mental disorders, and psychoneurotic 
disorders where disability evaluations were assigned based on 
classification of the claimant's social and industrial 
impairment, due to the mental disorder, as total, severe, 
considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation. Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

Under the rating criteria for psychiatric disorders in effect 
since November 7, 1996, a 50 percent disability rating is 
provided for:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (1998).

The medical evidence shows assignment of GAF scores of 40 
during the veteran's period of hospitalization in 1993 and 60 
upon VA examination in February 1996.  A GAF score of 31-40 
contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  See DSM-IV at 
44-47.  A GAF score of 51-60 contemplates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id.  A GAF score is 
highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Regardless of which criteria are used to evaluate the 
veteran's claim, the preponderance of the evidence is against 
assignment of a disability rating in excess of 50 percent for 
his paranoid schizophrenia.  Neither the objective medical 
evidence nor the veteran's statements regarding his 
symptomatology reflected any of the criteria commensurate 
with those required for a 70 percent or higher disability 
rating under the old criteria.  There was no evidence of 
severe impairment of social adaptability due to his 
psychiatric symptoms.  The veteran has indicated that he used 
to enjoy socializing and dating women and has not referred to 
any difficulties in doing so.  He has had decreased social 
interaction since 1993.  However, that is not the result of 
his psychiatric symptoms, but lack of transportation and free 
time.  The veteran does socialize with his family members, 
and he has lived with his mother for many years.  

The symptoms of the veteran's psychotic disorder also do not 
produce severe impairment of industrial adaptability.  
Despite the onset of schizophrenia in 1973 and the resulting 
symptomatology, the veteran has able to work productively 
with the United States Postal Service since approximately 
1979.  Although his psychotic symptoms and occasional 
exacerbations of those symptoms have caused "problems" at 
work, he has been able to maintain this position.  He has 
stated that he has not missed any time from work due to 
emotional problems.

Under the new criteria, the veteran does not exhibit any of 
the symptoms listed for a 70 percent disability rating.  
There is no evidence showing that he has experienced suicidal 
ideations, obsessional rituals, spatial disorientation, 
impaired speech, or impaired impulse control.  He has 
consistently appeared adequately groomed and dressed.  There 
is no evidence of inability to establish and maintain 
effective relationships.  He has never complained of near-
continuous panic or depression affecting his ability to 
function independently, appropriately, or effectively.  In 
fact, he functions extremely well independently, maintaining 
his long-term employment and arranging to take the bus to 
work when necessary. 

The veteran's symptoms do fit the criteria for the 50 percent 
disability rating such as disturbances of mood and 
motivation, impaired affect, memory impairment, impaired 
abstract thinking, and difficulty in establishing and 
maintaining effective relationships.  The criteria for 50 
percent contemplate reduced reliability and productivity due 
to the veteran's schizophrenic symptoms.  This seems to be 
his situation, especially during exacerbations of his 
schizophrenia.  There is no evidence showing that his 
psychiatric symptoms have been so disruptive that he 
routinely seeks psychiatric treatment on an outpatient basis.  
The overall disability picture does not more nearly 
approximate the 70 percent criteria such as to warrant an 
increased rating, and it does not even approach the 
symptomatology required for a 100 percent evaluation.  
38 C.F.R. § 4.7 (1998).  

This conclusion is supported by the current GAF score, which 
reflects moderate symptoms consistent with no more than a 50 
percent disability rating.  The veteran experiences no 
delusions or hallucinations.  He has only been hospitalized 
for his schizophrenia when he misses doses of his medication.  
His psychiatric medications have effectively controlled his 
psychotic symptoms.  The GAF score of 40 assigned during the 
1993 hospitalization clearly reflected only a temporary 
exacerbation of his psychiatric condition and does not 
accurately reflect his current level of impairment.  The 
medical evidence since 1993 reflects subjective complaints 
and objective findings consistent with a moderate level of 
impairment and a 50 percent disability rating, as discussed 
above.  There have been no findings since 1993 of impairment 
in reality testing or communication or major impairment in 
social or occupational functioning or judgment, thinking, or 
mood.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veteran's disability in his favor.  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the current level of his disability from 
schizophrenia.  As indicated above, he has not experienced 
any increased psychotic symptomatology such as hallucinations 
or delusions; he has moderate social and occupational 
impairment; and he has not required regular outpatient 
treatment.  Neither criteria for rating mental disorders is 
more beneficial to the veteran, and the preponderance of the 
evidence is against assignment of a disability rating in 
excess of 50 percent for schizophrenia, paranoid type, under 
Diagnostic Code 9203 regardless of which criteria are used 
for the reasons discussed above.


ORDER

Entitlement to a disability rating in excess of 50 percent 
for schizophrenia, paranoid type, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

